07/27/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005

                                                                            JUL 27 2021
                                                                          Bowen Greenwcoo
                                                                        Clerk of Supreme Court
IN RE THE MOTION OF LAEL D.                                                Stata of Montana

ANDARA FOR ADMISSION TO THE                                         ORDER
BAR OF THE STATE OF MONTANA




      Lael D. Andara has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Andara has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lael D. Andara may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED thisn'day of July, 2021.
 //' (1?''
21:2)5P--
e94 in AIL
     Justices